 

Exhibit 10.19

 

SECOND AMENDMENT TO
GPEx® DEVELOPMENT AND MANUFACTURING AGREEMENT

 

This Second Amendment to GPEx® Development and Manufacturing Agreement (this
“Amendment”), is made as of this 22nd day of October, 2018 (“Amendment Effective
Date”), by and between DiaMedica Therapeutics, Inc., a Manitoba corporation,
with a place of business at 2 Carlson Parkway, Suite 260 Minneapolis, MN 55447
(“Client”), and Catalent Pharma Solutions, LLC, a Delaware limited liability
company, with a place of business at 14 Schoolhouse Road, Somerset, NJ 08873,
USA (“Catalent”).

 

RECITALS

 

A.     Client and Catalent have entered into that certain GPEx® Development and
Manufacturing Agreement effective February 2, 2012, as amended April 10, 2017
(the “Agreement”), pursuant to which Catalent provides Client with certain
Services;

 

B.     Client and Catalent desire to amend the Agreement and to record their
mutual understanding of certain revised terms and conditions.

 

THEREFORE, in consideration of the mutual covenants, terms and conditions set
forth below, the parties agree as follows:

 

1.           Definitions. Capitalized terms used and not otherwise defined in
this Amendment shall have the meanings assigned to them in the Agreement. For
clarity, the term “Agreement” as used in the Agreement and herein shall mean the
Agreement as amended hereby.

 

2.           Specific Amendments. In connection with and/or as a result of the
revised terms and conditions agreed by the parties, the Agreement is hereby
amended as follows:

 

A.     Section 7.7 of the Agreement is hereby amended by deleting it in its
entirety and replacing it with the following:

 

“7.7. Exclusivity. For a period of thirty (30) months from January 1, 2019,
Catalent will not actively promote the development or manufacture of a cell line
using the GPEx® Technology which cell line expresses a protein coded from a DNA
sequence exactly matching the DNA sequence of DM199.”

 

3.           No Other Variation. Except as expressly provided in this Amendment,
all the terms, conditions and provisions of the Agreement (including the rights,
duties, liabilities and obligations of the parties thereunder) remain in full
force and effect and shall apply to the construction of this Amendment.

 

4.           Entire Agreement. This Amendment and the Agreement, including their
respective attachments, constitute the entire agreement between the parties
relating to the subject matter hereof and thereof, and may not be varied except
in writing signed by a duly authorized representative of each party.

 

 

--------------------------------------------------------------------------------

 

 

5.           Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement effective as of the Amendment
Effective Date.

 

CATALENT PHARMA SOLUTIONS, LLC     DIAMEDICA THERAPEUTICS INC.

 

By: /s/ Graham Brearley    By: /s/ Rick Pauls           Name: Graham Brearley  
Name: Rick Pauls           Its:  31 Oct 2018   Its: 31 Oct 2018

 

 

 

Page 2 of 2